Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        12-MAR-2019
                                                        10:25 AM


                           SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I

         AARON DAVID PERSIN, Respondent/Plaintiff-Appellee,
                                 vs.
       STATE OF HAWAI#I; STATE OF HAWAI#I DEPARTMENT OF PUBLIC
          SAFETY; OAHU COMMUNITY CORRECTIONAL CENTER; SISAR
          PADERES, M.D., Respondents/Defendants-Appellees,
                                 and
             ALTRES STAFFING, INC., dba ALTRES MEDICAL,
                   Petitioner/Defendant-Appellant.



           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIVIL NO. 13-1-1571-05)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Altres Staffing, Inc., dba

Altres Medical’s application for writ of certiorari filed on February

1, 2019, is hereby rejected.

          DATED: Honolulu, Hawai#i, March 12, 2019.

                                /s/   Mark E. Recktenwald
                                /s/   Paula A. Nakayama
                                /s/   Sabrina S. McKenna
                                /s/   Richard W. Pollack
                                /s/   Michael D. Wilson